Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-9,23-24,27 are pending
Claims 10-22, 25-26 are canceled.
Claims 1,5,23, are amended.
Claims 1-9, 23-24, 27 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,5,23, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1, 4,5,7,8, 9, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US-PG-PUB 2014/0301302 A1) hereinafter Xu and in view of Frederiksen et al. (US-PG-PUB 2008/0080422 A1) hereinafter Frederiksen.

The application is about method and device for allocating continuous scheduling resource and is shown in fig. 7 below

    PNG
    media_image1.png
    356
    436
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    736
    581
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1019
    915
    media_image3.png
    Greyscale

As to claim 1.   Xu teaches a method for allocating persistent scheduling resources (Xu [0028] persistent scheduling of resources such as power, mcs etc. and see also fig. 5), comprising:
generating a list of resource allocation for persistent scheduling (Xu fig. 5, 502 and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources; see also [0028] ), wherein the list of resource allocation for persistent scheduling (Xu fig. 5 , 502 and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources, one to one mapping or one to many mapping),  comprises mapping relationships between persistent scheduling resources TTI lengths and channel conditions(Xu fig. 5 502, and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources and downlink or uplink resources i.e. MCS, power etc. Mapped to TTI size and see [0037] also MCS which is based on CQI, therefore mapping taking place between TTI and CQI and [0043] [0055] correlation between TTI duration and subframe duration).
transmitting the list of resource allocation for persistent scheduling to a terminal (Xu fig. 5, 504 a transmission done based on mapping). 
Xu does not teach wherein each TTI length is less than or equal to 1 millisecond (ms): or wherein the list of resource allocation for persistent scheduling; wherein each TTI length is less than or equal to 1 ms:
However Frederiksen from a similar field of endeavor teaches wherein each TTI length is less than or equal to 1 millisecond (ms) :(Frederiksen [0003] TTI duration which may be 1ms and discussion of whether shorter TTI duration is possible): or wherein the list of resource allocation for persistent scheduling; wherein each TTI length is less than or equal to 1 ms:(Frederiksen [0003] TTI duration which may be 1ms and discussion of whether shorter TTI duration is possible).
(Frederiksen [0009]).

As to claim 4.  The combination of Xu and Frederiksen teaches all the limitation of parent claim 1,
Xu teaches wherein each of the persistent scheduling resources comprises one or a combination of: a transmission direction, a periodicity, a resource position, a Modulation and Coding Scheme (MCS) (Xu [0037] resource allocation having MCS) and an activation state.

As to claim 5 Xu teaches a method for allocating persistent scheduling resources (Xu [0028] persistent scheduling of resources such as power, mcs etc. which works according to a method and see also fig. 5), comprising:
determining a  list of resource allocation for persistent scheduling comprises mapping relationships between persistent scheduling resources and Transmission Time Interval (TTI) lengths(Xu fig. 5 , 502 and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources, one to one mapping or one to many mapping), and/or, comprises mapping relationships between persistent scheduling resources TTI lengths and channel conditions(Xu fig. 5 502, and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources and downlink or uplink resources i.e. MCS, power etc. Mapped to TTI size and see [0037] also MCS which is based on CQI, therefore mapping taking place between TTI and CQI and [0043] [0055] correlation between TTI duration and subframe duration).
determining each persistent scheduling resource according to a mapping relationship in the list of resource allocation for persistent scheduling after determining a TTI length for data transmission (Xu [0043] a TTI length based on which subframe is indexed, fig. 5 502, and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources and downlink or uplink resources i.e. MCS, power etc. Mapped to TTI size a TTI length based on which subframe is divided to indices) and, and/or, after determining a channel condition for data transmission (Xu [0037] also MCS which is based on CQI therefore mapping taking place between TTI and CQI),
transmitting the list of resource allocation for persistent scheduling to a terminal (Xu fig. 5, 504 a transmission done based on mapping).
Xu does not teach wherein each TTI length is less than or equal to 1 millisecond (ms): or wherein the list of resource allocation for persistent scheduling; wherein each TTI length is less than or equal to 1 ms:
However Frederiksen from a similar field of endeavor teaches wherein each TTI length is less than or equal to 1 millisecond (ms) :(Frederiksen [0003] TTI duration which may be 1ms and discussion of whether shorter TTI duration is possible): or wherein the list of resource allocation for persistent scheduling; wherein each TTI length (Frederiksen [0003] TTI duration which may be 1ms and discussion of whether shorter TTI duration is possible).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frederiksen and the teaching of Xu to use TTI length duration in order to provide resource allocation. Because Frederiksen teaches a method of reducing loss of uplink capacity (Frederiksen [0009]).

As to claim 7.   The combination of Xu and Frederiksen teaches all the limitation of parent claim 5,
Xu teaches the channel condition is determined by a terminal according to a downlink Channel Quality Indicator (CQI) and is determined by a network side device according to the CQI fed back by the terminal (Xu [0037] MCS being scheduled based on CQI by base station i.e. network side device), to determine a persistent scheduling resource for downlink transmission from the network side device to the terminal (Xu [0037] MCS being scheduled based on CQI by base station i.e. network side device), to; 
the channel condition is determined by the network side device according to downlink channel quality derived from channel quality measurement performed by the network side device based on an uplink pilot signal or uplink data transmitted by the terminal, and is determined by the terminal according to a measurement of downlink channel quality by the terminal, to determine the persistent scheduling resource for downlink transmission from the network side device to the terminal; or

the channel condition is determined by the terminal according to the uplink channel quality derived from measurement of the downlink channel quality by the terminal, and is determined by the network side device according to the channel quality measurement performed by the network side device based on the uplink pilot signal or the uplink data transmitted by the terminal, to determine the persistent scheduling resource for uplink transmission from the terminal to the network device; or,
the channel condition is determined by the terminal according to feedback of the network side device on the uplink channel quality measurement performed by the network side device based on the uplink pilot signal or the uplink data transmitted by the terminal, and is determined by the network side device according to the channel quality measurement performed by the network side device based on the uplink pilot signal or the uplink data transmitted by the terminal, to determine the persistent scheduling resource for uplink transmission from the terminal to the network device.

As to claim 8.   The combination of Xu and Frederiksen teaches all the limitation of parent claim 5,
Xu teaches the channel condition is determined by a receiver according to measurement of quality of a channel from a transmitter to the receiver performed by the (XU [0037] [0039] [0041] at the base station and at the Ue a determination of CQI based on reference signal received and a bundling size i.e. TTI length being selected), and is determined by the transmitter according to feedback of the receiver on the measurement of the quality of the channel from a transmitter to the receiver (XU [0037] [0039] [0041] at the base station and at the Ue a determination of CQI based on reference signal received and a bundling size i.e. TTI length being selected),; or
the channel condition is determined by the receiver according to the measurement of the quality of the channel from the transmitter to the receiver performed by the receiver, and is determined by the transmitter through channel reciprocity according to measurement of quality of a channel from the receiver to the transmitter performed by the transmitter.

As to claim 9.   The combination of Xu and Frederiksen teaches all the limitation of parent claim 5,
Xu teaches a transmission direction, a periodicity, a resource position, and MCS (MCS) (Xu [0037] resource allocation having MCS) and an activation state. 

As to claim 23.    Xu teaches A device for transmitting data over persistent scheduling resources (Xu fig. 1 a cellular network having access point and User device [0028] persistent scheduling of resources such as power, mcs etc. and see also fig. 5), comprising:
a transceiver (Xu fig. 2 transmit 220, receiver 238):
a memory storing one or more instructions (Xu fig.2 controller/processor): and
(Xu fig.2 controller/processor):  
 determine a list of resource allocation for persistent scheduling, wherein the list of resource allocation for persistent scheduling comprises mapping relationships between persistent scheduling resources and TTI lengths(Xu fig. 5 , 502 and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources, one to one mapping or one to many mapping), and/or, comprises mapping relationships between persistent scheduling resources and TTI lengths and channel conditions(Xu fig. 5 502, and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources and downlink or uplink resources i.e. MCS, power etc. Mapped to TTI size and see [0037] also MCS which is based on CQI, therefore mapping taking place between TTI and CQI and [0043] [0055] correlation between TTI duration and subframe duration),
and, determine each persistent scheduling resource according to a mapping relationship in the list of resource allocation for persistent scheduling after determining a TTI length for data transmission (Xu [0043] a TTI length based on which subframe is indexed, fig. 5 502, and [0072] mapping between one or multiple uplink or downlink resources and TTI i.e. a list or table and fixed bundling size corresponding to TTI being mapped to resources and downlink or uplink resources i.e. MCS, power etc. Mapped to TTI size a TTI length based on which subframe is divided to indices), and/or, after determining a channel condition for data transmission (Xu [0037] also MCS which is based on CQI therefore mapping taking place between TTI and CQI),
 (Xu fig. 2 transmit 220, receiver 238 and 240 processor linking transmitter and receiver): to: 
transmit data over the persistent scheduling resources (Xu fig. 5, 504 a transmission done based on mapping).
Xu does not teach wherein each TTI length is less than or equal to 1 millisecond (ms): or wherein the list of resource allocation for persistent scheduling; wherein each TTI length is less than or equal to 1 ms:
However Frederiksen from a similar field of endeavor teaches wherein each TTI length is less than or equal to 1 millisecond (ms) :(Frederiksen [0003] TTI duration which may be 1ms and discussion of whether shorter TTI duration is possible): or wherein the list of resource allocation for persistent scheduling; wherein each TTI length is less than or equal to 1 ms:(Frederiksen [0003] TTI duration which may be 1ms and discussion of whether shorter TTI duration is possible).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Frederiksen and the teaching of Xu to use TTI length duration in order to provide resource allocation. Because Frederiksen teaches a method of reducing loss of uplink capacity (Frederiksen [0009]).

As to claim 27. The combination of Xu and Frederiksen teaches all the limitation of parent claim 23,

a transmission direction, a periodicity, a resource position, and MCS (MCS) (Xu [0037] resource allocation having MCS) and an activation state.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US-PG-PUB 2014/0301302 A1) hereinafter Xu in view of Frederiksen et al. (US-PG-PUB 2008/0080422 A1) hereinafter Frederiksen and in view of Chen et al. (US-PG-PUB 2016/0295584 A1) hereinafter Chen 

As to claim 2.     The combination of Xu and Frederiksen teaches all the limitations of parent claim 1,
Xu does not teach wherein the mapping relationships are determined according to one or a combination of following factors:
a requirement for different TTI lengths
However Chen from a similar field of endeavor teaches wherein the mapping relationships are determined according to one or a combination of following factors:
a requirement for different TTI lengths (Chen [0044] multiple TTI corresponding to different traffic type such as short burst see also [0046] [0047]).optional TTI lengths, and air-interface resources allocated for persistent scheduling.
Thus, it would have obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Chen and the combined teaching of Xu and Frederiksen to configure resource based on TTI length requirement. Because (Chen [0005]).

Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable is/are rejected over Xu et al. (US-PG-PUB 2014/0301302 A1) hereinafter Xu in view of Frederiksen et al. (US-PG-PUB 2008/0080422 A1) hereinafter Frederiksen and in view of Bhushan et al.  (US-PG-PUB 2016/0112992 A1) hereinafter Bhushan.

As to claim 3.     The combination of Xu and Frederiksen teaches all the limitations of parent claim 1,
The combination of Xu and Frederiksen does not teach wherein transmitting the list of resource allocation for persistent scheduling to the terminal comprises:
However Bhushan transmitting the list of resource allocation for persistent scheduling to the terminal in a unicast mode (Bhushan [0107] a unicast used to inform about resource allocation); or
transmitting the list of resource allocation for persistent scheduling to a group of terminals in one or more control commands.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bhushan and the combined teaching of Xu and Frederiksen to use unicast to inform a device about resource allocation. Because Bhushan teaches based on different requirement of different devices different control mechanism is required (Bhushan [0004]).

Claim 6,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US-PG-PUB 2014/0301302 A1) hereinafter Xu in view of Frederiksen et al. (US-PG-PUB 2008/0080422 A1) hereinafter Frederiksen in view of Lee et al. (US-PG-PUB 2011/0280202 A1) hereinafter Lee and in view of Chen et al. (US-PG-PUB 2016/0295584 A1) hereinafter Chen 

As to claim 6.  The combination of Xu and Frederiksen all the limitations of parent claim 5, 
The combination of Xu and Frederiksen does not teach wherein each TTI length is configured semi-statically or dynamically by a network side device
However Lee from a similar field of endeavor teaches wherein each TTI length is configured semi-statically or dynamically by a network side device (Lee [0132] dynamic signaling used to signal TTI allocation).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the combined teaching of Xu and Frederiksen to transmit a list of resource allocation to a Ue. Because Lee teaches a method for reducing overhead when assigning resources in order to avoid resource loss (Lee [0024]).
The combination of Xu, Frederiksen and Lee does not teach when each persistent scheduling resource is determined according to the mapping relationship in the list of resource allocation for persistent scheduling at a time occasion corresponding to each periodicity of persistent scheduling
(Chen [0044] symbols period i.e. periodicity of a scheduling and a mapping between TTIs length and symbols periods).
Thus, it would have obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Chen and the combined teaching of Xu, Frederiksen  and Lee to configure resource based on TTI length requirement. Because Chen teaches of choosing TTI based on service requirement thus allowing for lower latency and between spectrum utilization (Chen [0005]).

As to claim 24.     The combination of Xu and Frederiksen teaches all the limitations of parent claim 23, 
The combination of Xu and Frederiksen teaches all the limitations of parent claim 23, 
The combination of Xu and Frederiksen does not teach use each TTI length configured semi-statically or dynamically by a network side device
However Lee from a similar field of endeavor teaches use each TTI length configured semi-statically or dynamically by a network side device (Lee [0132] dynamic signaling used to signal TTI allocation)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and teaching combined teaching of Xu and Frederiksen to transmit a list of resource allocation to a 
The combination of Xu, Frederiksen and Lee does not teach determining each persistent scheduling resource according to the mapping relationship in the list of resource allocation for persistent scheduling at a time occasion corresponding to each periodicity of persistent scheduling
However Chen from a similar field of endeavor teaches  determining each persistent scheduling resource according to the mapping relationship in the list of resource allocation for persistent scheduling at a time occasion corresponding to each periodicity of persistent scheduling (Chen [0044] symbols period i.e. periodicity of a scheduling and a mapping between TTIs length and symbols periods).
Thus, it would have obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Chen and the combined teaching of Xu, Frederiksen  and Lee to configure resource based on TTI length requirement. Because Chen teaches of choosing TTI based on service requirement thus allowing for lower latency and between spectrum utilization (Chen [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US-PG-PUB 2019/0028162 A1): Method for mapping, transmission or receiving uplink control information in wireless communication system and device.
Xu et al. (US-PG-PUB 2014/0301302 A1) enhanced transmission time interval bundling design for machine type communications.
Kim et al. (US-PG-PUB 2014/0247795 A1) apparatus and method for transmitting and receiving persistent scheduling change information in wireless communication system.
Lee et al. (US-PG-PUB 2011/0280202 A1) apparatus and method for indicating uplink resource allocation in broadband wireless communications system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.P/Examiner, Art Unit 2412                              ‘

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412